PER CURIAM HEADING






                     NO. 12-05-00256-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§APPEAL FROM THE 325TH


IN THE INTEREST OF K.K.W.,                      §     JUDICIAL DISTRICT COURT OF
A MINOR CHILD

§TARRANT COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3.  Pursuant to Rule 32.1, Appellant’s docketing statement was due
to have been filed at the time the appeal was perfected, i.e., August 16, 2005.  See Tex. R. App. P.
32.1.  On August 24, 2005, this Court notified Appellant that she should file a docketing statement
immediately if she had not already done so.  However, Appellant did not file a docketing statement.
            This Court issued a second notice on September 13, 2005, advising Appellant that the
docketing statement was past due.  The notice also advised Appellant that the filing fee was due to
have been paid on or before September 6, 2005, but had not been received.  See Tex. R. App. P. 5. 
The notice further provided that unless the docketing statement and filing fee were filed on or before
September 23, 2005, the appeal would be presented for dismissal in accordance with Rule 42.3.  The
date for filing the docketing statement and the filing fee has passed, and Appellant has not complied
with the Court’s request.  Because Appellant has failed, after notice, to comply with Rules 5 and
Rule 32.1, the appeal is dismissed.  See Tex. R. App. P. 42.3(c).
Opinion delivered  September 30, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
(PUBLISH)